—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered October 19, 1993, convicting him of criminal possession of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant arrived at John F. Kennedy International Airport on a flight from Trinidad and Tobago. A computer check of the information on the defendant’s passport by an immigration official at the terminal revealed that he had a prior drug conviction. A United States Customs Inspector was alerted and noted that the defendant, who was traveling alone, was wearing loose-fitting clothing, carried only a small hand-held bag and had arrived from a country believed to be a source of illegal drugs. A search of the bag revealed minimal clothing. The defendant was then subjected to a pat-down search during which three packages of cocaine were recovered from his clothing.
We conclude, as did the Supreme Court, that, all of these factors, viewed cumulatively, provided a legitimate basis for the pat-down search (see, People v Luna, 73 NY2d 173; People v Silva, 178 AD2d 446; People v Esposito, 175 AD2d 875). The defendant’s motion to suppress the fruits of the search was therefore properly denied. Rosenblatt, J. P., O’Brien, Thompson and McGinity, JJ., concur.